Stein, J.
We affirm. According to defendant, the plea allocution was deficient because, among other things, he stated therein that he did not recall whether he touched the victim or tried to get her off a swing at a playground. Notably, to the extent that this contention addresses the voluntariness of defendant’s plea, it survives his waiver of the right to appeal; however, it is nonetheless unpreserved for this Court’s review because defendant did not move to withdraw the plea or vacate the judgment of conviction (see People v Martinez, 79 AD3d 1378, 1378 [2010], lv denied 16 NY3d 798 [2011]). Although defendant maintains that the issue is reviewable under the narrow exception to the preservation rule (see People v Lopez, 71 NY2d 662, 666, [1988]; People v Smith, 81 AD3d 1034, 1035 [2011], lv denied 16 NY3d 899 [2011]), we are not persuaded. Contrary to defendant’s argument, he did not give contradictory or confusing answers to County Court’s questions during the allocution. In fact, defendant specifically indicated that he was not denying the charged crimes, and he made no statements that were inconsistent with his guilt or cast doubt on the elements of those crimes (see People v Goldstein, 12 NY3d 295, 300-301 [2009]; People v Martinez, 79 AD3d at 1378). Accordingly, we find no basis to disturb defendant’s convictions.
Defendant’s remaining contentions, to the extent not specifically addressed above, have been examined and found to be unpersuasive.
Spain, J.E, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.